FILED
                            NOT FOR PUBLICATION                             MAY 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PRAVEEN KHURANA,                                 No. 12-35587

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00579-BLW

  v.
                                                 MEMORANDUM*
NORTH CENTRAL DISTRICT HEALTH
DEPARTMENT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Praveen Khurana appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal and state law claims arising out of

the inspections of his restaurant and the suspensions of his food license. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies Khurana’s request for oral argument, filed on
July 11, 2013. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Szajer v. City of Los

Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Khurana’s claims

for tortious interference with a prospective economic advantage because Khurana

failed to raise a genuine dispute of material fact as to whether defendants’ conduct

was wrongful or whether defendants had an improper motive. See Syringa

Networks, LLC. v. Idaho Dep’t of Admin., 305 P.3d 499, 508-09 (Idaho 2013) (the

elements of a tortious with prospective economic advantage claim); see also Idaho

First Nat’l Bank v. Bliss Valley Foods, Inc., 824 P.2d 841, 861 (Idaho 1991)

(interference must be “wrongful by some measure beyond the fact of the

interference itself”) (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Khurana’s claims

for intentional and negligent infliction of emotional distress, and slander and libel,

because Khurana failed to raise a genuine dispute of material fact as to whether

defendants were entitled to immunity under Idaho Code § 6-904. See Idaho Code

§§ 6-904(1), (3) (in the absence of malice or criminal intent, immunity extends to

any claim arising out of “the failure to exercise or perform a discretionary function

or duty” and to claims for libel and slander); Idaho Code §§ 6-904B(3-4) (in the

absence of malice or criminal intent, immunity extends to claims relating to the


                                           2                                    12-35587
denial or suspension of a license, and the making of an inadequate inspection); see

also Anderson v. City of Pocatello, 731 P.2d 171, 183 (Idaho 1987) (defining

malice under § 6-904 as “the intentional commission of a wrongful or unlawful act,

without legal justification or excuse and with ill will, whether or not injury was

intended”).

      The district court properly granted summary judgment on Khurana’s Fourth

Amendment claims, because Khurana failed to raise a genuine dispute as to

whether it would have been clear to reasonable inspectors that a warrantless search

was unlawful, given prior written consent to unannounced inspections, and a

subsequent verbal revocation of consent. See Pearson v. Callahan, 555 U.S. 223,

232 (2009) (explaining two part test for qualified immunity).

      The district court properly granted summary judgment on Khurana’s due

process claims, because Khurana failed to raise a genuine dispute as to whether

defendants violated his substantive or procedural due process rights. See County of

Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998) (for a substantive due process

violation, the conduct at issue must shock the conscience and violate the decencies

of civilized conduct); Portman v. County of Santa Clara, 995 F.2d 898, 904 (9th

Cir. 1993) (elements of a § 1983 procedural due process claim).

      The district court properly granted summary judgment on Khurana’s equal


                                           3                                    12-35587
protection claim against Moehrle, because he failed to raise a genuine dispute as to

whether he was intentionally treated differently from others similarly situated

without a rational basis, or was intentionally discriminated against based on his

membership in a protected class. See Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000) (per curiam) (elements of equal protection “class of one” claim); see

also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (elements

of a § 1983 equal protection claim).

      The district court properly granted summary judgment on Khurana’s § 1981

claim, because Khurana failed to raise a genuine dispute as to whether defendants

discriminated against him on the basis of his race. See 42 U.S.C. § 1981; see also

Doe v. Kamehameha Schs./Bernice Pauahi Bishop Estate, 470 F.3d 827, 836-37

(9th Cir. 2006) (en banc) (the purpose of § 1981 was to address racial

discrimination).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.




                                          4                                    12-35587